



Exhibit 10.1.3


This document is part of a prospectus covering securities that have been
registered under the Securities Act of 1933, as amended. This document may be
used only in connection with our offer and sale of the securities hereunder. You
cannot use this document to offer or sell the securities that you acquire
hereunder to anyone else. A paper version of this document and the other
documents constituting the complete prospectus are available upon request by
contacting ___________ in the Human Resources department.





HEALTHSOUTH CORPORATION
RESTRICTED STOCK AWARD AGREEMENT
(Pursuant to the 2016 Omnibus Performance Incentive Plan)


This Restricted Stock Award Agreement (this “Award”) is granted in Birmingham,
Alabama by HealthSouth Corporation, a Delaware corporation (the “Corporation”),
pursuant to a Summary of Grant (the “Summary”) displayed at the website of UBS
(http://www.ubs.com/onesource/HLS). The Summary, which specifies the person to
whom the Award is granted (“Grantee”), the date as of which the grant is made
(the “Date of Grant”) and other specific details of the Award, and the
electronic acceptance of the Summary are incorporated herein by reference.
1.GRANT OF AWARD. Upon the terms and conditions set forth herein and in the
Corporation’s 2016 Omnibus Performance Incentive Plan (the “Plan”), a copy of
which has been made available to the Grantee electronically, the Corporation
hereby grants to Grantee an Award of the number of fully paid, non-assessable
shares (the “Restricted Shares”) of common stock, par value $.01 per share (the
“Common Stock”), of the Corporation set forth in the Summary.
The Award is granted pursuant to the Plan and is subject in its entirety to the
all applicable provisions of the Plan as in effect on the Date of Grant.
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Plan. The Corporation and Grantee agree to be bound by all of
the terms and conditions of the Plan, as amended from time to time in accordance
with its terms.
Subject to Section 5 hereof, the Restricted Shares shall be registered in the
name of Grantee on the stock transfer books of the Corporation. However, any
certificates issued with respect to Restricted Shares shall be held by the
Corporation in escrow under the terms hereof, provided, that, unless the
Corporation determines otherwise, no such certificates shall be distributed to
Grantee prior to the date determined under Section 3 hereof. Certificates
representing the Restricted Shares shall bear the legend set forth in Section 3
below or such other appropriate legend as the Committee shall determine, which
legend shall be removed only on and after the date determined under Section 3
and if and when the Restricted Shares have vested.
Grantee shall be entitled to vote all Restricted Shares on matters submitted to
holders of the Common Stock of the Corporation and to receive Dividend
Equivalents thereon as set forth in this paragraph. Upon the declaration and
payment of ordinary cash dividends and dividends in the form


1

--------------------------------------------------------------------------------





of shares of Common Stock thereon, if any, such dividends on the Restricted
Shares prior to their vesting accrue, but are not immediately payable, to the
account of Grantee. Any Dividend Equivalents accrued are subject to forfeiture
in the event the associated Restricted Shares are forfeited or otherwise do not
vest as provided in the Plan or in this Award. Such Dividend Equivalents shall
only be payable and deliverable, free of all restrictions, in the form declared
upon vesting of the associated Restricted Shares. Grantee’s right to receive any
extraordinary dividends or other distributions with respect to the Restricted
Shares prior to their vesting shall be at the sole discretion of the Committee,
but in the event of any such extraordinary dividends or distributions are paid
to the holders of Common Stock, the Committee shall take such action as may be
appropriate to preserve the value of, and prevent the unintended enhancement of
the value of, the Restricted Shares.
2.    VESTING. Except as may otherwise be provided herein, the restrictions on
transfer set forth in Section 3 shall lapse in accordance with the schedule set
forth in the Summary, so long as the Recipient is employed by or providing
services to the Corporation as of the relevant dates.
3.    RESTRICTIONS ON TRANSFERABILITY, PLEDGING, SELLING. Restricted Shares and
any interest therein, may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, except by will or the laws of descent and
distribution, prior to the lapse of restrictions set forth in this Award
applicable thereto, as set forth in Section 2. In order to reflect the
restrictions on disposition of the shares of Common Stock issued pursuant to
this Award, the stock certificates for the shares of Common Stock issued
pursuant to this Award will be endorsed with a restrictive legend, in
substantially the following form:
“THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS, INCLUDING FORFEITURE PROVISIONS AND RESTRICTIONS AGAINST
TRANSFER (THE “RESTRICTIONS”), CONTAINED IN THE HEALTHSOUTH CORPORATION 2016
OMNIBUS PERFORMANCE INCENTIVE PLAN AND AN AGREEMENT ENTERED INTO BETWEEN THE
REGISTERED OWNER AND HEALTHSOUTH CORPORATION. ANY ATTEMPT TO DISPOSE OF THESE
SHARES IN CONTRAVENTION OF THE APPLICABLE RESTRICTIONS, INCLUDING BY WAY OF
SALE, ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE NULL,
VOID AND WITHOUT EFFECT.”
Such legend shall be removed only on and after the date when the Restricted
Shares vest. Grantee shall be entitled to vote all Restricted Shares.
4.    SECURITIES COMPLIANCE. The Corporation shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Award, the Corporation shall not be
obligated to issue any restricted or unrestricted Common Stock or other
securities pursuant to this Award if the issuance thereof would result in a
violation of any such law. Subject to Section 3 hereof, in order to comply with
any applicable securities laws, the Recipient agrees that the Restricted Shares
shall only be sold by the


2

--------------------------------------------------------------------------------





Recipient following registration of such Shares under the Securities Act of
1933, as amended, or pursuant to an exemption therefrom. If required by the
authorities of any state in connection with the issuance of the shares, the
legend or legends required by such state authorities will also be endorsed on
all such certificates.
5.    TERMINATION OF EMPLOYMENT. The Restricted Shares and this Award shall
lapse and be forfeited upon termination of employment with the Corporation
(including its subsidiaries), except as provided in Section 6 hereof.
6.    ACCELERATED VESTING FOR A CHANGE IN CONTROL OR OTHER REASON.
Notwithstanding anything to the contrary contained in this Award, the Restricted
Shares issued to Grantee pursuant to this Award shall also become vested in
accordance with Sections 16.5 and 16.8 of the Plan.
7.    TAX ISSUES.
(a)    Grantee agrees to notify the Corporation immediately if Grantee
recognizes taxable income generated by the grant of the Award by the Corporation
to the Recipient pursuant to an election under Section 83(b) of the Code.
(b)    Grantee acknowledges that the Corporation has not advised Grantee
regarding Grantee’s income tax liability in connection with this Award. Grantee
has reviewed with Grantee’s own tax advisors the federal, state, and local tax
consequences of this Award. Grantee is relying solely on such advisors and not
on any statements or representations of the Corporation or any of its agents.
Grantee understands that Grantee (and not the Corporation) shall be responsible
for Grantee’s own tax liability that may arise as a result of the transactions
contemplated by this Award.
(c)    Grantee shall pay to the Corporation promptly upon request, and in any
event, no later than at the time the Corporation determines that Grantee will
recognize taxable income in respect of this Award, an amount equal to the taxes
the Corporation determines it is required to withhold under applicable tax laws
with respect to this Award. Such payment shall be made delivering to the
Corporation, or having the Corporation withhold, a portion of the unrestricted
shares of Common Stock otherwise to be delivered to Grantee with respect to the
Restricted Shares sufficient to satisfy the minimum withholding required with
respect thereto; provided, with advance notice, the Corporation may require, or
lacking such a requirement the Grantee may elect, another method or a
combination of such methods of satisfying the withholding requirement.
8.    APPLICABLE RECOUPMENT POLICY. Notwithstanding anything to the contrary
contained in this Award, this Award is subject to the terms of the Compensation
Recoupment Policy (the “Clawback Policy”) adopted by the Board of Directors of
the Corporation (the “Board”), published with other Plan materials on the
website of UBS (http://www.ubs.com/onesource/HLS), and modified from time to
time to comply with applicable requirements of law or the listing standards of
The New York Stock Exchange. This Award may be cancelled in accordance with the
Clawback Policy in the event the Board or a committee thereof determines that
one of the events enumerated in the Clawback Policy has occurred and that it is
in the best interests of the Corporation to do so.


3

--------------------------------------------------------------------------------





9.    BINDING AGREEMENT. This Award shall be binding upon and shall inure to the
benefit of any successor or assign of the Corporation, and, to the extent herein
provided, shall be binding upon and inure to the benefit of Grantee’s
beneficiary or legal representatives, as the case may be.
10.    ENTIRE AGREEMENT; AMENDMENT. This Award contains the entire agreement of
the parties with respect to the Restricted Stock granted hereby. This Award may
be amended in accordance with the provisions of Section 18.2 of the Plan.
11.    ACCEPTANCE OF AGREEMENT. By accepting the Summary electronically, Grantee
confirms that this Award is in accordance with Grantee’s understanding, and that
Grantee agrees to the terms of this Award and the terms of the Plan.
12.    ADMINISTRATION OF THE PLAN; INTERPRETATION OF THE PLAN AND THE AWARD. The
Plan shall be administered by the Committee, pursuant to Section 4 of the Plan.
Furthermore, the interpretation and construction of any provision of the Plan or
of the Award by the Committee shall be final, conclusive and binding. In the
event there is any inconsistency or discrepancy between the provisions of this
Award and the provisions of the Plan, the provisions of the Plan shall prevail.






4